          Case 1:21-cv-05411-JPC Document 27 Filed 07/02/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
  ROC-A-FELLA RECORDS, INC.,

                         PLAINTIFF,
                                                                     Case No. 1:21-cv-05411-JPC
          -AGAINST-
                                                                     Hon. John P. Cronan
  DAMON DASH,

                         DEFENDANT.




                                       STIPULATION AND
                                      [PROPOSED] ORDER


       IT IS HEREBY STIPULATED AND AGREED between plaintiff Roc-A-Fella Records,

Inc. (“RAF, Inc.”) and defendant Damon Dash (“Dash”) (collectively, the “Parties”) that, pending

a final resolution of this action, Dash, all those in active concert with him, and all persons having

notice of this Order by personal service or otherwise, be and the same hereby are RESTRAINED

AND ENJOINED from altering in any way, selling, assigning, pledging, encumbering, contracting

with regard to, or in any way disposing of any property interest in Reasonable Doubt, including its

copyright and including through any means, such as auctioning a non-fungible token (“NFT”)

reflecting, referring, or directing to such interest; provided, however, that nothing in this

Stipulation shall prevent Dash from selling, assigning, pledging, encumbering, contracting with

regard to, or in any way disposing of his one-third (1/3rd) ownership interest in RAF, Inc., to the

extent it may otherwise be transferred in compliance with applicable laws. Nothing in this
          Case 1:21-cv-05411-JPC Document 27 Filed 07/02/21 Page 2 of 3




Stipulation shall constitute a waiver of any claims, defenses, or remedies that either of the Parties

may have.

       Accordingly, IT IS HEREBY ORDERED that, pending a final resolution of this action,

Dash, all those in active concert with him, and all persons having notice of this Order by personal

service or otherwise, be and the same hereby are RESTRAINED AND ENJOINED from altering

in any way, selling, assigning, pledging, encumbering, contracting with regard to, or in any way

disposing of any property interest in Reasonable Doubt, including its copyright and including

through any means, such as auctioning a non-fungible token (“NFT”) reflecting, referring, or

directing to such interest; provided, however, that nothing in this Order shall prevent Dash from

selling, assigning, pledging, encumbering, contracting with regard to, or in any way disposing of

his one-third (1/3rd) ownership interest in RAF, Inc. to the extent it may otherwise be transferred

in compliance with applicable laws. Nothing in this Order shall constitute a waiver of any claims,

defenses, or remedies that either of the Parties may have.

Dated: July 1, 2021
New York, New York

                                              QUINN EMANUEL URQUHART & SULLIVAN, LLP

                                              By: /s/ Alex Spiro
                                                      Alex Spiro
                                                      Luke Nikas
                                                      Paul B. Maslo
                                                      51 Madison Avenue, 22nd Floor
                                                      New York, NY 10010
                                                      Telephone: (212) 849-7000
                                                      alexspiro@quinnemanuel.com
                                                      lukenikas@quinnemanuel.com
                                                      paulmaslo@quinnemanuel.com

                                                      Attorneys for RAF, Inc.




                                                 2
        Case 1:21-cv-05411-JPC Document 27 Filed 07/02/21 Page 3 of 3




Dated: July 1, 2021
New York, New York

                                   TURTURRO LAW, P.C.

                                   By:
                                          Natraj S. Bhushan, Esquire
                                          1602 McDonald Avenue
                                          Brooklyn, NY 11230
                                          Telephone: (718) 384-2323
                                          natraj@turturrolawpc.com

                                          Attorneys for Damon Dash

IT IS SO ORDERED.

Dated: New York, New York
             1 2021
       July ____,


                                          Judge John P. Cronan
                                          U.S. District Court for the Southern District
                                          of New York




                                      3
